       Case 3:18-cv-00905-VLB Document 46 Filed 04/12/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

___________________________________
RONALD ADAMS,                       )   CIVIL ACTION NO.
      Plaintiff                     )   3:18-CV-905-VLB
                                    )
v.                                  )
                                    )
IRONHORSE AUTO, LLC d/b/a           )
CENTRAL HYUNDAI and                 )
HYUNDAI CAPITAL AMERICA,            )
INC. d/b/a HYUNDAI FINANCE,         )
      Defendants                    )
___________________________________ )   APRIL 12, 2019



                        MOTION TO REOPEN CASE

      The Plaintiff hereby moves that this matter be restored to the

docket and that the court schedule a status conference. Although the

parties reached an agreement to settle the dispute on February 12,

2019, and although Plaintiff’s counsel provided counsel for defendants

with a draft settlement agreement consistent with the parties

agreement to settle on February 25, 2019, the defendants have failed

to provide any comment on the draft agreement despite repeated

request. Additionally, the defendants have failed to pay the settlement

proceeds. Plaintiff has not yet decided whether he wishes to pursue
         Case 3:18-cv-00905-VLB Document 46 Filed 04/12/19 Page 2 of 3




his claims or file a motion seeking to enforce the settlement as a

judgment of the court.

        The Court had previously granted an extension until April 12,

2019 for the parties to file a stipulation of dismissal or reopen the

case.

                                    PLAINTIFF, RONALD ADAMS,



                                    By: /s/ Daniel S. Blinn
                                          Daniel S. Blinn (ct02188)
                                          Consumer Law Group, LLC
                                          35 Cold Spring Road, Suite 512
                                          Rocky Hill, Connecticut 06067
                                          Tel (860) 571-0408
                                          Fax (860) 571-7457
                                          dblinn@consumerlawgroup.com




                                       2
       Case 3:18-cv-00905-VLB Document 46 Filed 04/12/19 Page 3 of 3




                       CERTIFICATE OF SERVICE

     I hereby certify that on this 12th day of April, 2019, a copy of

foregoing Motion was filed electronically and served by mail on

anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF

System.



                                         /s/ Daniel S. Blinn
                                         Daniel S. Blinn




                                     3
